DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 3/17/2020. Claims 1-20 are pending for examination.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“display device is configured to display the first checklist display and the second checklist display.”, in claim 2 and “a communication interface configured to access”, in claim 4.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (U.S. Patent Application Pub. US 2013/0138467) in view of Hunter et al. (U.S. Patent 8,983,687).  

Regarding claim 1, Small teaches an aircraft maintenance system (Fig 5 & ¶003; a checklist system/method continually determines a condition of a vehicle/airplane under normal and abnormal conditions) comprising:
one or more data communication links (Fig 5; connection shown from 504 to 506) to receive fault code data and fault context data via one or more aircraft data communication links (¶049; on-board systems 504, each of which communicating with the checklist system 506 and associated with checklist creation and checklist item completion) wherein the fault code data identifies one or more fault conditions detected onboard an aircraft and the fault context data indicates one or more conditions of the aircraft in a timeframe associated with the one or more fault conditions (¶018; airplane condition information from automated checklist system  including normal operational conditions of aircraft at time a fault occurred)
one or more processors coupled to the one or more data communication interfaces (¶049; each on-board system 504 may contain a processor, business logic, and data storage.OR processor, business logic, and data storage for all on-board systems 504 may be centrally located
one or more memory devices accessible to the one or more processors, the one or more memory devices storing instructions that are executable by the one or more processors to cause the one or more processors (¶026-¶027; computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) to:
generate a first checklist display including a first set of incomplete checklist items (¶031; customized checklist generated based on existing vehicle/system conditions or other information including but not limited to status of any current checklist items, a priority ranking of any faults or conditions of aircraft systems/subsystems… checklist may be dynamically generated or created from one or more standard checklists for vehicle or system and incorporating current conditions of vehicle or system., Note: for display; see ¶005; includes displaying customized checklist on an interface device), wherein the first checklist display is generated based on current state of the aircraft (¶018; and all relevant aircraft conditions are monitored and stored by checklist system), and historical maintenance data (not selected by Examiner);
receive input indicating completion of one or more checklist items of the first set of incomplete checklist items (¶031; customized checklist may be optimized by re-sequencing checklist items, and by completing checklist items based on the current condition of the vehicle...checklist items may be removed, may be re-sequenced based on priorities or a priority or importance of items remaining in the customized checklist, and may be completed based on information from vehicle system);
update the state data based on the input (¶006; a status of each checklist item may be updated by the automated checklist system or by any manual input and may be displayed on the interface device in response to each checklist item being completed. The recipient may be notified during execution of an existing checklist when a new checklist is available for use. An option may be presented to the recipient to continue with the existing checklist or to switch to the new checklist; and
generate a second checklist display including a second set of incomplete checklist items (¶031, Fig 2; customized checklist may be optimized by re-sequencing checklist items, completing checklist items based on the current condition of the vehicle… for example, checklist items may be re-sequenced based on checklist priorities or a priority/ importance of items remaining in the customized checklist, and may be completed based on information from vehicle systems; also ¶006; checklist updated by automated checklist system and may be displayed and  recipient may continue with existing checklist or switch to new checklist), wherein the second checklist display is generated based on two or more of the fault code data, the fault context data, the updated state data, and the historical maintenance data, and wherein the second set of incomplete checklist items is different from the first set of incomplete checklist items (¶039-¶040, also see Fig 2; in block 220, a determination may be made if a new checklist has been created, according to the method 100 previously described with reference FIG. 1. If no new checklist is available, in block 222, a determination may be made if the checklist is complete. If the checklist is not complete in block 222, the updated checklist may be displayed in block 210. If the checklist is complete in block 222, the method 200 may advance to block 224. In block 224, storage and notification may be performed, as described with reference to FIG. 3. In block 230, the checklist display may be closed…If user is currently executing a checklist when a new checklist becomes available at any time in blocks 202 and 220, the method 200 may determine in block 226 if the user has chosen to execute the new checklist. If user chooses to execute existing checklist in block 226, existing checklist is displayed in block 210 and If user chooses to execute new checklist in block 226, new checklist replaces old checklist in block 228).
Small is silent on the specific use of data buses. Hunter from an analogous checklist for aircraft art teaches the use of data buses and that aircraft system recommended configuration 180 or portions thereof may be provided to other aircraft display systems, electronic checklists, flight management systems, or other aircraft systems or combinations of aircraft systems via, a data bus (col 8:62 – col 9:2). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Small’s system with the concept of using data buses and interfaces as data communication links of choice, as taught by Hunter in order to provide system information, including checklists to other aircraft systems or combinations of aircraft systems via, a data bus.

Regarding claim 2, Small and Hunter teach the aircraft maintenance system of claim 1, and Small teaches the system further comprising a display device onboard the aircraft (Fig 2 210-display checklist, also see ¶003; checklist displayed), wherein the display device is configured to display the first checklist display and the second checklist display (Abstract; displaying customized checklist on an interface device… may additionally include updating a status of each checklist item… determining if a new checklist is available during execution of an existing checklist and allowing a user to switch to the new checklist).

Regarding claim 3, The aircraft maintenance system of claim 1, wherein the one or more memory devices store at least a portion of the historical maintenance data (Examiner: historical maintenance data was an optional feature in clam 1 and was not selected by the Examiner, so this feature is not being examined on the merits).

Regarding claim 4, The aircraft maintenance system of claim 1, further comprising a communication interface configured to access at least a portion of the historical maintenance data from a data repository offboard the aircraft (Examiner: historical maintenance data was an optional feature in clam 1 and was not selected by the Examiner, so this feature is not being examined on the merits).

Regarding claim 6, Small and Hunter teach the aircraft maintenance system of claim 1, and Small further teaches wherein the fault context data comprises sensor data indicating an operational environment associated with the aircraft during the timeframe (¶029; onboard parameter values that would trigger creation of a checklist may be monitored. An automated checklist system as described herein may poll one or more systems on a vehicle, such as an aircraft or other vehicle, for parameters from at least one of vehicle systems that may indicate a condition or fault to cause generation of a checklist, configuration data indicating a state of the aircraft during the timeframe, or both (not selected by Examiner).

Regarding claim 7, The aircraft maintenance system of claim 1, wherein the historical maintenance data identifies prior maintenance activity associated with the aircraft, associated with one or more other aircraft, or associated with both, and wherein the prior maintenance activity indicates a plurality of historical fault conditions, historical fault context data associated with each of the historical fault conditions, a respective ordered sequence of tasks performed to resolve each of the historical fault conditions (Examiner: historical maintenance data was an optional feature in clam 1 and was not selected by the Examiner, so this feature is not being examined on the merits).

Regarding claim 8, Small and Hunter teach the aircraft maintenance system of claim 1, and Small further teaches wherein the state data indicates one or more configuration states of the aircraft (¶049, FIG. 5; may be configured to include fewer than and more than three on-board systems 504, each of which communicating with the checklist system 506 and associated with checklist creation and item completion; Examiner interprets such configuration of specific cards used in the system as direct contributors to the “state data” relevant to any abnormal and/or emergency conditions).

Regarding claim 9, the aircraft maintenance system of claim 1, wherein the instructions are further executable by the one or more processors to cause the one or more processors to, after updating the historical maintenance data (Examiner: historical maintenance data was an optional feature in clam 1 and was not selected by the Examiner, so this/these features are not being examined on the merits), obtain second fault code data and second fault context data via the one or more data bus interfaces, and responsive to the second fault code data matching the fault code data and the second fault context data matching the fault context data, generate a third checklist display including a third set of incomplete checklist items, wherein the third set of incomplete checklist items is different from the first set of incomplete checklist items and is different from the second set of incomplete checklist items (Examiner: historical maintenance data was an optional feature in clam 1 and was not selected by the Examiner, so this/these features are not being examined on the merits).

Regarding claim 10, Small and Hunter teach the aircraft maintenance system of claim 1, and Small further teaches wherein the input includes one or more data communication link signals detected by the one or more data communication link interfaces, wherein the one or more data link signals indicate a configuration state of the aircraft (¶049; on-board systems 504, each of which communicating with the checklist system 506 and associated with checklist creation and checklist item completion determine the exact configuration) and Hunter further teaches wherein such inputs may include one or more data bus signals detected by the one or more data bus interfaces (col 8:62 – col 9:2; use of data buses and that aircraft system recommended configuration 180 or portions thereof may be provided to other aircraft display systems, electronic checklists, flight management systems, or other aircraft systems or combinations of aircraft systems via, a data bus). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Small’s system with the concept of using data buses and data bus interfaces as to recommended configuration or portions thereof to other aircraft display systems, other aircraft systems or combinations of aircraft systems via the data bus.

Regarding claim 11, Small and Hunter teach the aircraft maintenance system of claim 1, and Hunter further teaches wherein the one or more communication link signals are generated responsive to a user changing the configuration state of the aircraft (col 6:43-50; aircraft configuration tool 100 includes flight crew interface 134, display device 136 and input device 138... Input device 138 may be configured to allow flight crew 106 to interact with aircraft configuration tool 100, such as by providing information to aircraft configuration tool 100.. Flight crew 106 may use flight crew interface 134 to provide entered information 140 to aircraft configuration tool 100… and help flight crew 106 provide entered information 140 and/or Operation identification 142 may identify one or more of operations 112 to be performed by aircraft 104; and col 8:59-65; Flight crew 106 may utilize information provided in presentation 186 to plan and execute an operation of aircraft 104 in wind shear conditions…whereby recommended configuration 180 or portions thereof may be provided from aircraft configuration tool 100 to aircraft systems 174) Hunter further teaches the concept of using data bus signals (col 8:62 – col 9:2; use of data buses and that aircraft system recommended configuration 180 or portions thereof may be provided to other aircraft display systems, electronic checklists, other aircraft systems or combinations of aircraft systems via, a data bus). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Small’s system with the concepts of communication link signals are generated responsive to a user changing the configuration state of the aircraft and using data bus signals, as taught by Hunter for sending user configuration info to aircraft systems or combinations of aircraft systems.
Regarding claim 12, Small and Hunter teach the aircraft maintenance system of claim 1, and Small further teaches wherein generating the second checklist display comprises automatically indicating as complete one or more checklist items of the first set of incomplete checklist items (¶031; customized checklist may be optimized by re-sequencing checklist items, and by completing checklist items based on the current condition of the vehicle...checklist items may be removed, may be re-sequenced based on priorities or a priority or importance of items remaining in the customized checklist, and may be completed based on information from vehicle system).
Regarding claim 13, Small and Hunter teach the aircraft maintenance system of claim 12, and Small further teaches wherein the second set of incomplete checklist items includes each checklist item of the first set of incomplete checklist items except the one or more checklist items indicated as complete (¶031; customized checklist may be optimized by re-sequencing checklist items, and by completing checklist items based on the current condition of the vehicle… along with; ¶039-¶040, Fig 2; block 220,  determination made if a new checklist has been created… If no new checklist is available, in block 222, a determination may be made if the checklist is complete. If the checklist is not complete in block 222, the updated checklist may be displayed in block 210. If the checklist is complete in block 222, the method 200 may advance to block 224 where storage and notification may be performed per (FIG. 3) and in block 230, the checklist display may be closed). Likewise, Small teaches that the customized checklist may be optimized by re-sequencing checklist items, and by completing checklist items based on the current condition of the vehicle. A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of an improved system wherein the second set of incomplete checklist items includes each checklist item of the first set of incomplete checklist items except the one or more checklist items indicated as complete. One of ordinary skill in the art would have had good reason for the second set of incomplete checklist items including each checklist item of the first set of incomplete checklist items except the one or more checklist items indicated as complete. It would require no more than "ordinary skill and common sense," to remove completed checklist items from the updated incomplete checklist. Thus it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try the second set of incomplete checklist items includes each checklist item of the first set of incomplete checklist items except the one or more checklist items indicated as complete, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Regarding claim 14, Small and Hunter teach the aircraft maintenance system of claim 12, and Small further teaches wherein the second set of incomplete checklist items includes one or more checklist items not present in the first set of incomplete checklist items (¶031, Fig 2; customized checklist may be optimized by re-sequencing checklist items…checklist items may be re-sequenced based on checklist priorities or importance of items remaining in the customized checklist, and may be completed based on information from vehicle systems; also ¶006; checklist updated by automated checklist system and may be displayed and  recipient may continue with existing checklist or switch to new checklist). A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of an improved system wherein the second set of incomplete checklist items includes one or more checklist items not present in the first set of incomplete checklist items. One of ordinary skill in the art would have had good reason for the second set of incomplete checklist items including one or more checklist items not present in the first set of incomplete checklist items. It would require no more than "ordinary skill and common sense," to add new checklist items obtained from the autonomous checklist system during the re-sequencing of checklist items from an updated incomplete checklist. Thus it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try adding new checklist items obtained from the autonomous checklist system during the re-sequencing of checklist items from an updated incomplete checklist, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Regarding claim 15, Small and Hunter teach the aircraft maintenance system of claim 12, and Small further teaches, wherein the timeframe associated with the one or more fault conditions corresponds to a period before or simultaneous with detection of the one or more fault conditions (¶018; health management system information augmented with addition of airplane condition information from automated checklist system, including the normal operational conditions of aircraft at the time a fault occurred… and provide context of the fault and provide the raw material for improved health management analytics).

Regarding claim 16, claim 16 is interpreted and rejected the same as claim 1 above.

Regarding claim 19, claim 19 is interpreted and rejected the same as claim 1 above.

Regarding claim 20, the computer-readable storage device of claim 19, wherein the operations further comprise updating the historical maintenance data based on the input (Examiner: historical maintenance data was an optional feature in clam 19 and was not selected by the Examiner, so this feature is not being examined on the merits).

Claim 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (U.S. Patent Application Pub. US 2013/0138467) in view of Hunter et al. (U.S. Patent 8,983,687) further in view of Felke et al. (CN Patent 1688479).   

Regarding claim 5, Small and Hunter teach the aircraft maintenance system of claim 1, but Small and Hunter both are silent on, wherein the fault code data is associated with multiple fault isolation paths, wherein each fault isolation path of the multiple fault isolation paths specifies a sequence of tasks to isolate a cause of a particular fault condition of the one or more fault conditions.
Felke from an analogous aircraft maintenance and operation diagnosing system art teaches wherein fault code data is associated with multiple fault isolation paths, wherein each fault isolation path of the multiple fault isolation paths specifies a sequence of tasks to isolate a cause of a particular fault condition of the one or more fault conditions (Pg 2 last paragraph through Pg 3 2nd paragraph; improve assistance of fault isolation based on aircraft fault model of fault state of aircraft, wherein the system includes a computer, coupled to user interface and a memory for storing software instructions and a database, a processor for executing software instructions to process information according to the fault model of the fault classification of the fault state, the software instructions cause the computer capturing the fault code from the fault classification process, fault code as part of a consistent with the fault state of the fault model, the same is complex system identification and fault code of repair set, the repair set comprises more than one repair, the repair order, the sequence will minimize the repairing cost of the aircraft, the sequence reflecting the solve validity of the test result of each repairing period being obtained; Examiner interprets the fault model of the fault classification of the fault state as functionally equivalent to fault code data being associated with multiple fault isolation paths). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Small’s system with the concept of wherein fault code data is associated with multiple fault isolation paths, wherein each fault isolation path of the multiple fault isolation paths specifies a sequence of tasks to isolate a cause of a particular fault condition of the one or more fault conditions, as taught by Felke, in order to determine a set of repairs or repair sequence and their order, the repair sequence minimizing the repairing cost of the aircraft and  the sequence reflecting the solve validity of the test result of each repairing period being obtained.

Regarding claim 17, Small and Hunter teach the aircraft maintenance system of claim 16, and Felke further teaches, wherein a checklist item of the first set of incomplete checklist items is associated with a task, and wherein the first checklist display further comprises an estimate of a likelihood that performance of the task will resolve the one or more fault conditions (Pg 5 paragraph 4, FIG. 2; data set 200 is used to illustrate process: having to determine which fault state or failure (represented by their designated repair or repair action) is related or can interpret all or some of the current fault phenomenon, sorting process of the first step is determining the relative likelihood of each candidate repair or fault. The algorithm to determine each fault state or amount of restoring a previous occurrence of generating all currently known fault phenomena result fault value (observing presence/absence test results, also see Pg 2 last paragraph through Pg 3 2nd paragraph; the software instructions cause the computer capturing the fault code from the fault classification process, fault code as part of a consistent with the fault state of the fault model, the same is complex system identification and fault code of repair set, the repair set comprises more than one repair, the repair order, the sequence will minimize the repairing cost of the aircraft, the sequence reflecting the solve validity of the test result of each repairing period being obtained; Examiner interprets the solve validity of the test result to be functionally equivalent to an estimate of a likelihood that performance of the task will resolve the one or more fault conditions). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Small’s system with the concept of a checklist item of the first set of incomplete checklist items is associated with a task, and wherein the first checklist display further comprises an estimate of a likelihood that performance of the task will resolve the one or more fault conditions, as taught by Felke, in order to determine a set of repairs or repair sequence and  the sequence reflecting the solve validity of the test result of each repairing period being obtained.

Regarding claim 18, Small and Hunter teach the aircraft maintenance system of claim 16, and Small further teaches, wherein each of a plurality of checklist items of the first set of incomplete checklist items is associated with a corresponding task and wherein the first set of incomplete checklist items may be ordered in the first checklist display (¶050; business rules are associated with data received from onboard systems 504 and based on the rules defined by an entity controlling how data is interpreted within the checklist system 506… a different sequence of checklist items may be required depending on other on-board data, such as altitude from onboard systems 504... and different airlines may have a different set of tasks or different preferred sequence of task execution within the checklist system 506). Small further teaches the customized checklist may be generated based on any existing vehicle/system conditions or other information including a priority ranking of any faults or conditions associated with aircraft systems or subsystems and that checklist items may be re-sequenced based on checklist priorities or a priority or importance of items remaining in the customized checklist (¶031).
Small and Hunter, alone or in combination do not teach that the order is based on estimates of a likelihood that performance of each of the corresponding tasks will resolve the one or more fault conditions. However, Felke further teaches a complex system identification and fault code of repair set, the repair set comprising more than one repair in a repair order, so that the sequence (of the repairs and their order) minimizes repairing costs of the aircraft and the sequence reflecting the solve validity of the test result of each repairing period being obtained; Examiner interprets the solve validity of the test result to be functionally equivalent to an estimate of a likelihood that performance of the task will resolve the one or more fault conditions). 
Likewise, Small further in combination with Felke teaches the importance wherein the order being based on estimates of a likelihood that performance of each of the corresponding tasks will resolve the one or more fault conditions.  A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of an improved method wherein the first set of incomplete checklist items may be ordered in the first checklist display with the order being based on estimates of a likelihood that performance of each of the corresponding tasks will resolve the one or more fault conditions. One of ordinary skill in the art would have had good reason for the first set of incomplete checklist items may be ordered in the first checklist display with the order being based on estimates of a likelihood that performance of each of the corresponding tasks will resolve the one or more fault conditions. It would require no more than "ordinary skill and common sense," to prioritize checklist items according to a sequence reflecting the solve validity of the test result of each repairing period being obtained. Thus, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try prioritizing checklist items according to a sequence reflecting the solve validity of the test result of each repairing period being obtained  OR, said another way, prioritizing the order based on estimates of a likelihood that performance of each of the corresponding tasks will resolve the one or more fault conditions, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Conclusion                               
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Sham et al. (U.S. Patent Application Pub. 2010/0312420), teaches a system for automated fault analysis and execution of post-flight or pre-flight tests for an aircraft. 
 
Huang et al. (U.S. Patent 10,839,624), teaches a method for obtaining a current checklist applicable to current operations of the aircraft, by a processor communicatively coupled to an ECB system associated with the aircraft. 

Narra et al. (U.S. Patent 10,839,624), teaches a method for providing electronic checklist data onboard an aircraft.
                                                                                                                                                                          

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684